Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	Claims filed on 09/13/2022 has been acknowledged. Claims 1-20 as originally filed, are currently pending and have been considered below. Claims 1-4, 10, 13, 17-19 and 23 have been amended. Claims 1 and 13 are independent claims. Claims 11-12 and 14-16 have been cancelled.

Priority
3. 	The application claims the foreign priority of EP 19214189.3 filed on 12/06/2019.

Information Disclosure Statement
4. 	The information disclosure statements (IDS’s) submitted on 09/15/2022 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 



Response to Arguments
5. 	Applicant’s arguments regarding Specification and Drawing rejections are persuasive in view of the claim amendments and as such these rejections have been withdrawn.
Applicant’s arguments filed in the amendments on 09/13/2022 have been fully considered but are moot in view of new ground of rejection.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “on order to remove” there is a typographical error and it should be corrected to “in order to remove”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-4, 6-10, 13, 17, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US Publication No. 20090193256 A1), in view of Moore (US Publication No. 2008/0005086 A1), Raghavan (US Publication No. 2017/0155561 A1), Ornstein (US Publication No. 2005/0278272) and further in view of Kaufman (US Patent No. 10394646 A1).

8. 	Regarding Claim 1, Takenaka disclose, an apparatus comprising: and provide the hash for signing (Takenaka, [0006], The signing process signs the hash); 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
transform the component from the first data type to a second, different, data type (Moore, [0083], Data services 410 may also, or instead, include transformation functions for transforming data between data repositories or among presentation formats)  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takenaka with Moore because the OPML router may also protect networks from one another by preventing the traffic on one from unnecessarily spilling over to the other, or it may perform a security function by using rules that limit the access that computers from outside the network may have to computers inside the network. The security rules may be triggered by the content of the OPML document, the structure of an OPML document, or other features, such as the author, title, or the like. For example, an OPML router may include an authentication facility that requires an OPML document to contain a password, a particular structure, an embedded code, or the like in order to be routed to a particular place. Such a security feature can protect networks from each other and can be used to enable features such as version control. [Moore, para.0042].
Takenaka and Moore does not explicitly disclose the following limitations that Raghavan teaches
communication circuitry configured to receive from a submitter, over a network, multiple components of a data item of a first data type, over time and processing circuitry configured to(Raghavan, [0068], The AQG module 97 may send a request to the network indexer 145 to receive a summary count(s) and a raw count(s) of data for a particular service utilized or provided to one or more communication devices (e.g., apparatuses 50) for a given time period. The raw count of data for the particular service provided to one or more communication devices for the given time period (e.g., 10:00 AM to 11:00 AM) may be based on data utilized/provided for the given time period (e.g., 10:00 AM to 11:00 AM) for the particular service but for which is identified and received by the network device 145 over the course of a longer time period (e.g., over the course of an entire day (e.g., from 12:00 AM to 12:00 PM)) than the time period (e.g., between 10:00 AM to 11:00 AM) in which the summary count of the data is obtained by the network indexer 145. In this regard, in some instances the raw count of data may correspond to a higher count of data utilized/provided for the particular service by a communication device(s) for the time period since there is a longer time period to obtain the data); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takenaka and Moore with Raghavan in order to drastically reduce the time and effort required to correct data discrepancies, the processing capacity and bandwidth capacity of devices (e.g., communication devices, network devices, etc.) as well as the storage capacity of memory devices may be conserved which improves the functioning of the devices. Additionally, utilizing techniques of an exemplary embodiment saves a lot of time and effort in reporting billing quality data for high volume service application(s) (e.g., application programming interface (API)) transactions [Raghavan, para.0017]
Takenaka, Moore and Raghavan does not explicitly disclose the following limitations that Ornstein teaches
	upon receipt of a predetermined number of the multiple components, but less than all of the multiple components of the data item, and for each of the received components (Ornstein, [0152], because communication between the writer and the reader using networked access is not instantaneous, it is important to allow for progressive creation and consumption of packages. In particular, it is recommended, in accordance with this embodiment, that any physical package format be designed to allow a reader to begin interpreting and processing the data it receives the data (e.g., parts), before all of the bits of the package have been delivered through the pipe. This capability is called streaming consumption.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takenaka, Moore and Raghavan with Ornstein because a reader, as that term is used in this document, refers to an entity that reads modular content format-based files or packages. A writer, as that term is used in this document, refers to an entity that writes modular content format-based files or packages. As an example, consider FIG. 3, which shows a writer that produces a package and a reader that reads a package. Typically, the writer and reader will be embodied as software. In at least one embodiment, much of the processing overhead and complexities associated with creating and formatting packages is placed on the writer. [Ornstein, para.0037].
Takenaka, Moore, Raghavan and Ornstein do not explicitly disclose the following limitations that Kaufman teaches:
remove non-significant content from the component in the second data type (Kaufman, Col. 10 lines 18-22, For example, the data validation character C2 104 b may be a character encoding a data validation value determined using all non-space characters occurring in 120 prior to C2 104 b (e.g., C2 104 b may be determined using A1 102 a, C1 104 a and A2 102 b));   
and after transforming and removing the non-significant content from all of the multiple components of the data item:
generate a hash of the transformed data item having non-significant content removed to be signed (Kaufman, Col. 11, lines 3-5, spaces are illustrated as delimiting characters which are described as not being included in the input string to the cryptographic hash function)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takenaka, Moore and Raghavan with Ornstein because as more characters entered prior to a data validation character are used in determining the data validation character, the probability of a false negative occurrence (e.g., failing to detect an incorrectly entered character) further decreases. In such a case, an embodiment determining each data validation character using all non-space characters occurring prior to such data validation character may have the lowest possible probability of a false negative occurrence.[Kaufman, Col. 10 lines 50-58]


9. 	Regarding Claim 2, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the second data type is in eXtensible Markup Language, XML (Moore, [0107], an XML environment 600 includes data 602). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include Takenaka with Moore because the security rules may be triggered by the content of the OPML document, the structure of an OPML document, or other features, such as the author, title, or the like. For example, an OPML router may include an authentication facility that requires an OPML document to contain a password, a particular structure, an embedded code, or the like in order to be routed to a particular place. Such a security feature can protect networks from each other and can be used to enable features such as version control [Moore, para.0046].

10. 	Regarding Claim 3, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the processing circuitry is configured, in order to transform the component from the first data type to the second data type, to map data in a first field in the first data type to a corresponding second field in the second data type (Moore, [0108],  processing, and database access using, e.g., data binding (mapping XML components into native formats of various programming languages), and a variety of tools for queries and other access to commercial databases).  
	The same motivation to modify with Moore, as in claim 2 applies.
	
11. 	Regarding Claim 4, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1,
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the processing circuitry is configured, on order to remove non-significant content from the component in the second data type, to canonicalize the component in the second data type (Moore, [0019], The method may be further adapted to filter search results to remove any of the one or more documents for which the authentication status may be unauthenticated. The authentication status may include one or more of unauthenticated, authenticated by the content source, authenticated by the search engine, and authenticated by a trusted third party. The source may include one or more of an author, a news media source, and a publisher. The source may include a corporate entity.). 
	The same motivation to modify with Moore, as in claim 1 applies. 

12. 	Regarding Claim 6, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1, wherein the processing circuitry is configured to remove carriage returns as the non-significant content (Takenaka, [0010], During extraction, however, an amount of extraction information corresponding to the number of document segments to be deleted is required in addition to the signature required during signing).  

13. 	Regarding Claim 7, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1, wherein the processing circuitry is configured to sign the generated hash (Takenaka, [0006], The signing process signs the hash).    

14. 	Regarding Claim 8, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1, wherein the processing circuitry is configured to return the signature to the submitter separately to the data item (Takenaka, [0069], This signature scheme will be specifically described separately with respect to signature generation, extraction, and signature verification.).  

15. 	Regarding Claim 9, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 8, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the processing circuitry is configured to store the data item on a location within the network, and wherein the location of the stored data item is returned to the submitter separately to the signature (Moore, [0167], The search resource may certify metadata associated with the location, or content stored therein. Still Moore generally, any status, description, or other characteristic, content, or information may be certified by the search resource in its capacity as a certificate authority, and a corresponding certificate may be created and/or distributed as appropriate.).  
	The same motivation to modify with Moore, as in claim 1 applies.

16. 	Regarding Claim 10, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the multiple components of the data item include a batch of records, and wherein the records within the batch are ordered in accordance with a unique value attributed to the record (Moore, [0061], These data may be entirely decoupled from individual patients (thus offering a degree of security/privacy) and optionally may include references to other content, such as directories of other types of data, directories of readers or interpretive metadata for understanding or viewing records).  
The same motivation to modify with Raghavan, as in claim 2 applies.

17. 	Regarding Claim 13, Takenaka disclose, a method comprising:  
and providing the hash for signing (Takenaka, [0006], The signing process signs the hash).  
	Takenaka does not explicitly disclose the following limitations that Moore teaches:
 transforming the first data type to a second, different, data type (Moore, [0083], Data services 410 may also, or instead, include transformation functions for transforming data between data repositories or among presentation formats.).
The same motivation to modify with Moore, as in claim 1 applies. 
Takenaka and Moore does not explicitly disclose the following limitations that Raghavan teaches:
receiving over time from a submitter, over a network, multiple component a data item being of a first data type (Raghavan, [0068], The AQG module 97 may send a request to the network indexer 145 to receive a summary count(s) and a raw count(s) of data for a particular service utilized or provided to one or more communication devices (e.g., apparatuses 50) for a given time period. The raw count of data for the particular service provided to one or more communication devices for the given time period (e.g., 10:00 AM to 11:00 AM) may be based on data utilized/provided for the given time period (e.g., 10:00 AM to 11:00 AM) for the particular service but for which is identified and received by the network device 145 over the course of a longer time period (e.g., over the course of an entire day (e.g., from 12:00 AM to 12:00 PM)) than the time period (e.g., between 10:00 AM to 11:00 AM) in which the summary count of the data is obtained by the network indexer 145. In this regard, in some instances the raw count of data may correspond to a higher count of data utilized/provided for the particular service by a communication device(s) for the time period since there is a longer time period to obtain the data); 
The same motivation to modify with Raghavan, as in claim 1 applies. 
Takenaka, Moore and Raghavan does not explicitly disclose the following limitations that Ornstein teaches:
	and upon receipt of a predetermined number of the multiple components, but less than all of the components, and for each of the received components (Ornstein, [0152], because communication between the writer and the reader using networked access is not instantaneous, it is important to allow for progressive creation and consumption of packages. In particular, it is recommended, in accordance with this embodiment, that any physical package format be designed to allow a reader to begin interpreting and processing the data it receives the data (e.g., parts), before all of the bits of the package have been delivered through the pipe. This capability is called streaming consumption.).
	The same motivation to modify with Ornstein, as in claim 1 applies.
Takenaka, Moore, Raghavan and Ornstein does not explicitly disclose the following limitations that Kaufman teaches:
removing non-significant content from the component of the data item in the second data type (Kaufman, Col. 10 lines 18-22, For example, the data validation character C2 104 b may be a character encoding a data validation value determined using all non-space characters occurring in 120 prior to C2 104 b (e.g., C2 104 b may be determined using A1 102 a, C1 104 a and A2 102 b));  		
and after transforming and removing the non-significant content from all of the multiple components of the data item:
generating a hash of the transformed data item having non-significant content removed to be signed (Kaufman, Col. 10 lines 18-22, For example, the data validation character C2 104 b may be a character encoding a data validation value determined using all non-space characters occurring in 120 prior to C2 104 b (e.g., C2 104 b may be determined using A1 102 a, C1 104 a and A2 102 b)(Kaufman, Col. 11, lines 3-5, spaces are illustrated as delimiting characters which are described as not being included in the input string to the cryptographic hash function);
	The same motivation to modify with Kaufman, as in claim 1 applies.

18. 	Regarding Claim 17, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the method according to claim 13, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein transforming the component from the first data type to the second data type includes mapping data in a first field in the first data type to a corresponding second field in the second data type (Moore, [0108], processing, and database access using, e.g., data binding (mapping XML components into native formats of various programming languages), and a variety of tools for queries and other access to commercial databases).  
The same motivation to modify with Moore, as in claim 2 applies.

19. 	Regarding Claim 18, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the method according to claim 13, 
Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein removing non-significant content from the component of the data item in the second data type includes canonicalizing the component of the data item in the second data type (Moore, [0019], The method may be further adapted to filter search results to remove any of the one or more documents for which the authentication status may be unauthenticated. The authentication status may include one or more of unauthenticated, authenticated by the content source, authenticated by the search engine, and authenticated by a trusted third party. The source may include one or more of an author, a news media source, and a publisher. The source may include a corporate entity.).
The same motivation to modify with Moore, as in claim 1 applies.

20. 	Regarding Claim 20, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the method according to claim 13, further comprising signing the generated hash with a signature (Takenaka, [0006], The signing process signs the hash values h1 to h4 (with a signature σ),).

21. 	Regarding Claim 21, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the method according to claim 20, 
further comprising returning the signature to the submitter separately from the data item (Takenaka, [0069], This signature scheme will be specifically described separately with respect to signature generation, extraction, and signature verification.).

22. 	Regarding Claim 22, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the method according to claim 21, 
	Takenaka does not explicitly disclose the following limitations that Moore teaches:
further comprising storing the data item on a location within the network, wherein the location of the stored data item is returned to the submitter separately from the signature (Moore, [0167], The search resource may certify metadata associated with the location, or content stored therein. Still Moore generally, any status, description, or other characteristic, content, or information may be certified by the search resource in its capacity as a certificate authority, and a corresponding certificate may be created and/or distributed as appropriate.).  
	The same motivation to modify with Moore, as in claim 1 applies.

23. 	Regarding Claim 23, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the method according to claim 13, 
	Takenaka does not explicitly disclose the following limitations that Moore teaches:
wherein the data item is a batch of records, and wherein the records within the batch are ordered in accordance with a unique value attributed to the record (Moore, [0061], These data may be entirely decoupled from individual patients (thus offering a degree of security/privacy) and optionally may include references to other content, such as directories of other types of data, directories of readers or interpretive metadata for understanding or viewing records).
	The same motivation to modify with Moore, as in claim 1, applies.

24. 	Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US Publication No. 20090193256 A1), in view of Moore (US Publication No. 2008/0005086 A1), Raghavan (US Publication No. 2017/0155561 A1) Ornstein (US Publication No. 2005/0278272), Kaufman (US Patent No. 10394646 A1) further in view of Ragutski (US Publication No. 20130173782 A1).

25. 	Regarding Claim 5, Takenaka, Moore, Raghavan Ornstein and Kaufman disclose, the apparatus according to claim 1, 
Takenaka in view of Moore, Raghavan, Ornestein and Kaufman does not explicitly disclose the following limitations that Ragutski teaches:
wherein the processing circuitry is configured to remove whitespace as the non- significant content (Ragutski, [0065], Minification refers to rewriting content in one of these formats in the shortest possible way without changing the content's semantics. This is done by e.g. removing insignificant whitespace).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the removal of the whitespace in the content in order to provide a network security system and method that checks the integrity of the web content at source and allows it to be downloaded to a client machine only if it is a faithful representation of what the owner intended [Ragutski, para.0042].

26. 	Regarding Claim 19, Takenaka, Moore, Raghavan Ornstein, and Kaufman disclose, the method according to claim 13, 
	Takenaka in view of Moore, Raghavan, Ornestein and Kaufman does not explicitly disclose the following limitations that Ragutski teaches:
wherein removing non-significant content from the component of the data item in the second data type includes removing whitespace and/or carriage returns (Ragutski, [0065], Minification refers to rewriting content in one of these formats in the shortest possible way without changing the content's semantics. This is done by e.g. removing insignificant whitespace).  
	The same motivation to modify with Ragutski, as in claim 5, applies.

Conclusion
27. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For Moore information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434